Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “The claims of the present invention define an emergency vehicle proximity alert system comprising……….The applicant submits that Diba does not rectify the deficiencies of Lombardi and McDevitt discussed above(see: below).”
	Applicant is arguing that the prior art to McDevitt does not read on the claimed subject matter, that the module(108) is not placed on the traffic light(102), but rather, on the traffic light support, and therefore, does not meet the claimed subject matter.  The examiner disagrees that the reference to McDevitt does not read on the claimed subject matter.  Firstly, the claims recite that the receiver assembly is fitted to at least one traffic light, including a plurality of lights.  The claims do not define the traffic light as solely a plurality of lights, but rather that the traffic light “includes” the plurality of lights.  One of ordinary skill would have readily surmised that a traffic light includes some form of support system that is considered an all-inclusive assembly.  As well, use of the phrase “fitted to” does not define the relationship between the receiver assembly, and the traffic light, in a manner that would have precluded the prior art to McDevitt
	2) Nevertheless, in order to progress the present application towards allowance, the Applicant proposes amending claim 1 to include the features previously defined in claim 6……….In view of the above, the Applicant respectfully submits that the invention as claimed in amended claim 1 is not obvious in light of the Lombardi, McDevitt, and Diba when considered in combination. 
	Applicant is arguing that the examiner’s statement that it would have been inherent that some form of switch would have been necessary in order to operate the emergency in emergency mode in order for the signal to be broadcast, does not inherently mean that the same switch would have activated the transmitter and the vehicle operating alarm assembly at the same time.  The examiner based his opinion on the fact that Lombardi teaches that embodiments of the invention exist whether one or more type of signal may be broadcast by the emergency vehicle(105).  As well, Lombardi differentiates a different embodiment, where he states that all three types of signals need not all be broadcast(see: sec[0047]).  Therefore, since Lombardi stated different embodiments where various types of emergency signals are broadcast at the same time, and other embodiments where not all of the signals need be broadcast(see: Lombardi, sec[0046-0047], then this inherently implies that a switch would have operated all of the signals concurrently.  In view of this, applicant’s argument is not deemed persuasive.
	Furthermore, the examiner would like to bring to applicant’s attention, prior art to Ribnick et al(USPat. 3,997,868) which teaches that, in an emergency vehicle, use of a radio frequency transmitter(12) is operated by switch(18), such that the switch(18) may provide individual operation of the radio frequency signal transmitter(12), or alternatively, be combined with other signaling devices in the emergency vehicle, such as siren, growler, flashing lights, or the like(see: Ribnick, column 5, lines 24-33).  This teaches that use of a single switch for operating multiple signal sources concurrently, is not uncommon, in the art of emergency vehicle signaling.  Ribnick as well teaches .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	In related art, Garache(USPat 6,011,492) teaches a vehicle warning system wherein a single switch is utilized for transmitting a radio signal, in conjunction with activation of typical audible and vehicle warnings(see: column 5, lines 53-64).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DARYL C POPE/Primary Examiner, Art Unit 2687